Citation Nr: 0640002	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-39 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from October 1970 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

The veteran was scheduled to testify before a Veterans Law 
Judge in June 2006, but failed to report for his hearing.

Although the RO determined that new and material evidence had 
been received sufficient to warrant reopening the veteran's 
claim for service connection for PTSD, the Board as the final 
fact finder within VA, must initially determine whether new 
and material evidence has been submitted regardless of the 
RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

The Board also notes that although the AOJ reported that the 
claim was reopened, it provided a rational that would have 
demanded only one conclusion, that the veteran had not 
submitted new and material evidence.  The AOJ then concluded 
that the prior decision was confirmed and continued, rather 
than denied.  Despite the use of wording, it is concluded 
that the AOJ did not actually reopen the claim.


FINDINGS OF FACT

1.  In rating decisions of September 1990, January 1994, and 
October 1995, the RO denied service connection for PTSD.  The 
veteran did not perfect appeals with respect to the RO's 
decisions.

2.  The evidence received since the October 1995 RO decision 
is cumulative or redundant of evidence previously of record, 
and does not relate to an unestablished fact necessary to 
substantiate the claim.



CONCLUSIONS OF LAW

1.  The September 1990, January 1994, and October 1995 
decisions denying service connection for PTSD are final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (2006).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b) (1).  VCAA notice should be provided to 
a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's request to reopen his 
claim of entitlement to service connection for PTSD was 
received in October 2003, after the enactment of the VCAA.  A 
letter dated in December 2003, before the initial 
adjudication, informed the veteran that he must submit new 
and material evidence to reopen the previously denied claim 
for PTSD.  The RO explained the meaning of new and material 
evidence.  The letter discussed the evidence of record.  It 
noted that VA was responsible for obtaining certain types of 
evidence and that VA would make reasonable efforts to obtain 
other types of evidence.  The veteran was also told of the 
evidence and information necessary to substantiate a claim 
for service connection.  

The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices. Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims. 

In addition, identified treatment records have been obtained 
and associated with the record.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to support reopening of 
the claims for service connection, or the claims for service 
connection.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The RO initially denied the veteran's claim of entitlement to 
service connection for PTSD in September 1990.  It found that 
there was no diagnosis of PTSD.

The record at the time of the September 1990 rating decision 
included a December 1978 statement by the veteran, alleging 
that he was involved in a shipboard accident during service 
when he was struck on the head.  He asserted that he had 
developed psychosis as a result of the accident.

The record also included the report of a VA examination which 
indicates a diagnosis of anxiety neurosis.  

Also included in the record at the time of the September 1990 
rating decision were VA outpatient and hospitalization 
records.  None reflect a diagnosis of PTSD.  On 
hospitalization in 1973 and  1974 the veteran was diagnosed 
with anxiety neurosis.  In 1981 the diagnosis was depressive 
neurosis.  In 1982, the diagnosis was adjustment disorder, 
rule out major depression.

Additions to the record subsequent to the September 1990 
rating decision were records from a private hospital.  They 
do not indicate psychiatric treatment.  

A January 1993 VA examination report reflects a diagnosis of 
PTSD.  At that time, the veteran reported that he had 
witnessed people sucked into the intakes of aircraft and 
killed.  He also stated that he was nearly blown off the deck 
by the backwash of the jet exhaust.  

The RO again denied service connection for PTSD in January 
1994.  At that time, it found that there was no diagnosis of 
PTSD and that the veteran had not submitted sufficient 
details about his claimed stressors to allow their 
verification.  

An October 1995 rating decision confirmed the denial of 
service connection for PTSD.

Evidence added to the record since the October 1995 rating 
decision includes the report of hospitalization for 
detoxification from October 1995 to December 1995.  The 
discharge diagnoses included schizophrenia.  The author of 
the discharge summary noted that the veteran had some PTSD 
issues but did not render a diagnosis of PTSD.

VA treatment records added since the October rating decision 
show treatment for various medical issues and note 
polysubstance abuse.  However, they do not reflect a 
diagnosis of PTSD.

The veteran has also submitted a statement indicating that he 
saw people being sucked into aircraft intakes and that he was 
almost blown off the deck by jet exhaust.  

On careful review of the record, the Board has determined 
that new and material evidence to reopen the veteran's claim 
has not been submitted.  In sum, none of the evidence added 
to the record since the October 1995 rating decision relates 
to an unestablished fact necessary to substantiate the claim.  
The veteran's statement regarding claimed stressors was 
before the RO at the time of the January 1994 rating 
decision.  As such, it is cumulative.  While the evidence 
added subsequent to the October 1995 rating decision reflects 
treatment for numerous medical conditions, there is no 
indication of psychiatric treatment focusing on PTSD.  In 
fact, the evidence subsequent to October 1995 demonstrates no 
diagnosis of PTSD.  
Accordingly, none of the evidence added to the file since the 
October 1995 rating decision is new and material for the 
purpose of reopening the claim.

In light of the above discussion, the Board concludes that 
new and material evidence has not been presented to reopen 
the claim of entitlement to service connection for PTSD.


ORDER

The application to reopen the claim of entitlement to service 
connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


